—Judgment, Supreme Court, New York County (Alfred Kleinman, J.), rendered May 18, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that the prosecutor’s stated reasons for challenging four prospective jurors were pretextual is unpreserved for appellate review (People v Rivera, 225 AD2d 392, lv denied 88 NY2d 969), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant failed to meet his burden of showing that these reasons were pretextual (see, People v Allen, 86 NY2d 101). Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.